Citation Nr: 0602892	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-01 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for rheumatic heart 
disease with mitral insufficiency and history of cardiac 
pacemaker implantation, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty in the United States Army from 
February 1943 to November 1944.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision which assigned a 
100 percent rating effective September 24, 2001 for 
implantation of his pacemaker and thereafter a 10 percent 
rating was assigned effective December 1, 2001.  In May 2005, 
the Board remanded the appeal for additional development and 
it is now before the Board for final appellate consideration.  


FINDING OF FACT

The veteran's service-connected heart disability is 
manifested by mild left ventricular hypertrophy with ejection 
fraction of 55 percent or more.


CONCLUSION OF LAW

The criteria for an increased rating, to 30 percent, for 
rheumatic heart disease with mitral insufficiency and history 
of cardiac pacemaker implantation, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.104, Diagnostic Code (DC) 7018-7011 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that an increased disability rating is 
warranted for his service-connected heart disability.  Having 
carefully reviewed all the evidence of record in light of the 
applicable law, the Board has determined that his claim will 
be granted because the evidence supports his claim.  

The law provides that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify various disabilities.  See 
38 C.F.R. Part 4.  The veteran's entire history is reviewed 
when making a disability evaluation. 38 C.F.R. § 4.1 (2005).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned, if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.3 (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service-connected heart disability is presently 
rated 10 percent disabling under Diagnostic Code 7010-7018.  
Diagnostic Code 7018 provides evaluation for implantable 
cardiac pacemakers; 100 percent rating is warranted for two 
months following hospital admission for implantation or 
reimplantation, thereafter evaluate as supraventricular 
arrhythmias (DC 7010), ventricular arrhythmias (DC 7011), or 
atrioventricular block (DC 7015) at a minimum of 10 percent 
disability evaluation.  38 C.F.R. § 4.104, DC 7018.

As an initial matter, the Board notes that the veteran has 
been diagnosed with coronary artery disease with congestive 
heart failure in addition to his service-connected rheumatic 
heart disease with mitral insufficiency and history of 
cardiac pacemaker implantation.  Service connection is not in 
effect for coronary artery disease.  However, as there is no 
medical evidence which indicates that the symptoms from the 
veteran's various heart disabilities can be distinguished, 
the Board will assess his heart disability as a whole when 
considering his claim for increase.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) 

Under DC 7010, a 10 percent rating is assigned for 
supraventricular arrhythmias manifested by permanent atrial 
fibrillation (lone atrial fibrillation), or 1-4 episodes/year 
of paroxysmal atrial fibrillation, or other supraventricular 
tachycardia documented by ECG or Holter monitor.  38 C.F.R. 
§ 4.104, DC 7018.  A 30 percent rating is assigned for 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than 4 episodes/year documented by ECG 
or Holter monitor.  Id.  The Board does not find that a 
higher rating is warranted under DC 7010 because the evidence 
of record indicates that since the placement of the veteran's 
pacemaker, the veteran has had no further signs of atrial 
flutter.  See May 18, 2005 VA treatment record.  The medical 
evidence does not show more than 4 episodes a year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.

Therefore, the Board will consider whether an increased 
rating is warranted under the other DCs for application after 
pacemaker implantation.  DC 7011 for sustained ventricular 
arrhythmias provides that a 10 percent rating is warranted 
where a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or continuous medication required.  A 30 percent 
rating is warranted where a workload of greater than 5 METs 
but not greater than 7 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  A 60 percent rating is warranted 
where there has been more than one episode of acute 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent, and a 100 percent rating is warranted for (1) 
indefinite period from date of hospital admission for initial 
evaluation and medical therapy for a sustained ventricular 
arrhythmia, or; for indefinite period from date of hospital 
admission for ventricular aneurysmectomy, or; with an 
automatic implantable Cardioverter-Defibrillator (AICD) in 
place or (2) chronic congestive heart failure, or; workload 
of 3 METs or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.

As an initial matter, the Board notes that the March 2002 VA 
examination report did not provide the veteran's workload in 
METs.  Accordingly, in its May 2005 remand, the Board 
instructed the VA examiner to include in his report results 
of a workload examination measured in METs.  However, the 
subsequent August 2005 VA examination report noted that the 
examiner was unable to estimate the metabolic equivalence due 
to the veteran's marked shortness of breath associated with 
his chronic obstructive pulmonary disease and weakness in his 
legs.  

However, DC provides alternate criteria, other than the METs 
workload, upon which an increased rating can be granted in 
this case.  Specifically, the Board finds that the medical 
evidence supports an increased rating, to 30 percent, under 
DC 7011 because the echocardiogram reports consistently show 
evidence of cardiac hypertrophy or dilatation, namely mild 
left ventricular hypertrophy.  See echocardiogram reports 
dated September 2002, July 2003, June 2004, and May 2005.

The Board does not find that a higher rating is warranted 
under DC 7011 as the veteran's cardiac disability does not 
more nearly approximate the criteria for a 60 percent rating.  
This is so because at no time over the appeal period did the 
medical evidence show either more than one episode of acute 
congestive heart failure in a year, or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent.  
While the medical evidence clearly shows that the veteran has 
congestive heart failure, the treatment records do not show 
more than one episode of acute congestive heart failure in a 
year.  Likewise, the preponderance of the medical evidence 
reveals that the veteran's ejection fraction consistently 
exceeds 50 percent.  Of the 5 echocardiograms taken over the 
period since the veteran's pacemaker was installed, only one 
noted an ejection fraction of 40 percent, within the 30 to 50 
percent range.  The other four readings showed ejection 
fractions of 60 to 70; 55, 55, and 55.  Therefore, the 
evidence does not support a finding that the veteran's 
ejection fraction more closely approximates the 30 to 50 
percent range.

The Board has also considered the application of other DCs in 
considering whether a rating higher than 30 percent is 
warranted for the veteran's heart disability.  The veteran's 
representative has contended that the veteran's disability 
more nearly approximates a 60 percent disability evaluation 
under DC 7015.  The criteria for 60 and 100 percent ratings 
under DC 7015 for atrioventricular block are identical to the 
criteria under DC 7011, so a higher rating is not warranted 
under DC 7015 for the same reasons that it was not warranted 
under DC 7011.  For the same reasons, a higher evaluation is 
not warranted under DC 7000, which has the same criteria for 
60 and 100 percent evaluations as do DCs 7011 and 7015.

Duty to Notify and Duty to Assist

The Board finds that VA has met its duties to notify and 
assist under 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
a claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").

As for the duty to notify, in letters dated in December 2001, 
May 2002, and May 2005, VA informed the veteran that, if he 
provided information about the sources of evidence or 
information pertinent to the elements of the claim (including 
medical records, employment records, records from other 
federal agencies), VA would make reasonable efforts to obtain 
the records from the sources identified.  The letters also 
informed him that he ultimately is responsible for 
substantiating his claim even though the law requires VA 
assistance in claim substantiation, and that he can submit 
relevant evidence on his own.  The veteran replied that he 
had no further evidence to submit.  With respect to the 
fourth element of a valid notice, the letter specifically 
notified the veteran that he could submit any pertinent 
evidence in his possession.  The statement of the case 
informed him of the requirements for a higher rating for his 
service-connected disorders.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
notice.  He was notified of what the evidence must show to 
result an increased rating, and was on notice throughout the 
appeal through the pertinent rating decision, statement of 
the case, and letters why the claims remain denied.  He was 
told about his and VA's respective claim development 
responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records 
and VA treatment records.  The veteran has not identified any 
additional evidence which is pertinent to the claims 
adjudicated in this decision and has not been associated with 
the claims folder.  Several VA examinations with medical 
opinions were developed as to the claim on appeal.  Further 
examinations are not necessary in order to make a decision on 
that claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
Accordingly, the Board finds that the duty to assist was met; 
nothing in the record indicates that relevant evidence 
exists, but is missing from the record due to inaction of VA 
inconsistent with VA law and regulations.


ORDER

A 30 percent rating for rheumatic heart disease with mitral 
insufficiency and history of cardiac pacemaker implantation 
is allowed subject to the laws and regulations governing the 
award of VA monetary benefits.   




____________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


